Citation Nr: 1143134	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of neck injury with loss of use of arms.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from April 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Thereafter, the appellant relocated and his claim was transferred to the Anchorage, Alaska, RO.

The Board notes that on September 28, 2011, the Board received additional evidence from the appellant-a copy of his Social Security Administration award letter.  This evidence has been associated with the claims folder.  It is not pertinent to the claims before the Board at this time and, therefore, no further action is required with regard to this evidence at this time.  It also appears that he has requested a waiver of recovery of overpayment.  This issue is referred to the AOJ.


FINDINGS OF FACT

1.  Residuals of neck injury with loss of use of arms are not attributable to service.

2.  The RO denied the claim for service connection for low back pain in July 2000, August 2000, December 2002, May 2003, and March 2005  The appellant was notified and these decision along with his right to appeal.  No appeal was filed and these decisions became final.

3.  The evidence added to the record since the RO's March 2005 prior final decision on low back pain is redundant and cumulative of previously considered evidence showing the presence of back pain and does not does not cure any prior evidentiary defect.  



CONCLUSIONS OF LAW

1.  Residuals of neck injury with loss of use of arms was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 1131 5107 (West 2002) 38 C.F.R. § 3.303 (2011).

2.  The March 2005 rating decision denying service connection for a low back disability is final; new and material evidence sufficient to reopen the claim has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist Claimants

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent to the appellant a notice letter in January 2006.  This letter included the criteria for establishing service connection, and notified the appellant of the evidence received and that the appellant was responsible for providing.  However, this letter did not address the claim to reopen based on new and material evidence.  In a letter dated March 2006, the RO provided the appellant notice on how VA determines disability ratings and effective dates.

In regard to the claim for service connection, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the claim.

With regard to the claim to reopen, the Board finds that the RO erred when it did not provided preadjudicatory notice to the appellant of the basis for the prior denial of his claim and the requirements for reopening a previously denied claim.  However, the Board finds that this error is not prejudicial to the appellant because he was subsequently provided notice of the legal requirements for reopening a previously denied claim and of the basis for the prior denial of his claim.  The RO shared this information with the appellant in a Statement of the Case dated May 2007.  The claim was thereafter readjudicated in September 2007 and the RO issued to the appellant a Supplemental Statement of the Case dated the same.  Thus, the appellant was afforded due process of law and he has been given the information necessary to substantiate his claim.  Furthermore, the Board notes that, when the appellant attempted to reopen his claim in 2002 and 2003, the RO sent to the appellant notice of the 38 C.F.R. § 3.156 requirements for reopening a finally denied claim.  See Letters dated October 2002 and May 2003.  Also, in connection with his attempt to reopen the claim in 2004, the RO sent to the appellant a letter that notified him of the dates his claim had been previously denied, the legal requirement for new and material evidence to reopen the claim, the meaning of new and material for the purposes of reopening, and the basis for the prior denial of his claim.  As such, the Board believes that the appellant had the information necessary to reopen his claim and ample opportunity to submit such evidence.

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in the VCAA notice error.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records, Social Security Administration (SSA) records, VA treatment records, and private medical records.  These records have been associated with the claims file.  It is noted that the appellant has not identified any outstanding records that would tend to support either his claim for service connection or his claim to reopen.

Also, the Board notes that a specific VA examination/opinion is not needed to consider whether the appellant has submitted new and material evidence, but rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, remand for a VA examination/opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii).  Likewise, a VA examination is not warranted for the claimed neck disorder.  The Board accepts that the appellant has cervical spondylosis and problems with his neck including myelopathy involving the upper extremities based on the medical evidence currently in the claims folder.  A VA examination and/or opinion is not warranted as there is no indication in the record that his current disability is related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The record reflects that the appellant seeks a hearing before a member of the Board.  Generally, a hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  In this case, the RO scheduled the appellant for a hearing date in May 2008, and notified him by letter dated April 2008 of this hearing date at his last known address of record.  A report of contact dated a couple days prior to the hearing date reflects that the appellant had called the RO and stated that he cold not appear for the May 2008 hearing.  He requested a rescheduled hearing date and noted that he had relocated to Fairbanks, Alaska.  In February 2011, the Board remanded the case so that the appellant could be rescheduled for a hearing before a member of the Board.  In April 2011, the RO contacted the appellant by telephone and updated his mailing address.  In a letter dated August 2011, the RO sent to the updated mailing address notice that the appellant was scheduled to appear for a hearing on June 29, 2011.  The appellant failed to report for this scheduled hearing.  See File Copy dated May 2011 of Hearing Date Letter (no show).  

A report of contact dated July 18, 2011, reflects that the appellant called the RO to request a reschedule of his hearing appointment "due to him moving to a new residence."  As an initial matter, the Board finds that the appellant failed to make a timely request for a change in hearing dates since his request was not in writing and made less than 2 weeks prior to the scheduled hearing date without report of good cause.  38 C.F.R. § 20.704(c).  Next, the Board finds that the appellant failed to report for his scheduled hearing without good cause.  38 C.F.R. § 20.704(d).  There is no indication in the record that the appellant did not receive notice of the scheduled hearing date.  A copy of the notice letter is associated with the claims folder and it was sent to the address provided by the appellant only one month prior to the mailing.  The appellant requests a new hearing date simply because he moved to a new residence.  Good cause is not shown.  As such, no further hearing opportunity is required-the claims will be process as though the request for a hearing has been withdrawn.  Id. (Rule 704.  Scheduling and Notice of Hearings Conducted by the Board of Veterans' Appeals at Department of Veterans Affairs Field Facilities).

The Board is also satisfied there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met. 38 U.S.C.A. § 5103A.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Service Connection

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding. Id. Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Analysis

The appellant seeks service connection for neck disability with loss of use of arms.  He avers that he injured his neck in 1975 and that he received treatment in service.  He also reports that he struck his head in service and sustained a concussion.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against service connection for neck disability with loss of use of arms.  A neck injury or disability is not shown in service, and arthritis of the cervical spine is not shown within the initial post separation year.  Cervical stenosis and nerve root impingement is shown in 2004, more than 25 years after service discharge.  Moreover, no current disorder of the cervical spine (neck) has been attributed to service, to include the appellant's report to VA that he struck his head in service sustaining a concussion.

The Board accepts that, in some circumstance, lay evidence may constitute competent evidence to establish a medical fact, such as hearing loss or pain.  Layno supra. at 469; see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Here, the appellant is competent to report neck injury and symptoms.  However, he is not competent to relate any current neck disability (to include los of use of the arms) to service or an in service event.  The matter of whether the current neck disorder is related to service is a complex medical question beyond the ken of a layman and not susceptible to lay observation.  See Jandreau, supra.; see also, Davidson, supra.

Additionally, the Board finds that, to the extent that the appellant reports having neck problems since service, he is not credible.  He is not credible in view of the normal separation examination in 1977, which showed normal evaluation of the spine.  He is also not credible in view of his self-report on private treatment record dated April 1997 that "The only ongoing medical problem he has is neck and shoulder pain from an accident in which his car was hit by another car earlier this winter."  The normal separation examination coupled with the appellant's denial of neck problems prior to a car accident in 1997 weighs against his credibility.

Therefore, the Board finds that the appellant's statements have diminished probative value in this case.  The Board assigns greater probative value to the normal separation examination and the appellant's 1997 report of neck problems related to a car accident.  The service separation examination is more probative as it was prepared by a skilled, neutral medical professional after examination of the appellant.  The private medical report is more probative as the statement was given by the appellant prior to any claim for compensation and for the purpose of obtaining adequate treatment.

Notably, the record is silent for neck complaints or treatment for many years after service discharge.  However, the Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  Here, the record includes a normal separation examination and the appellant's 1997 self-report of onset of neck problems coincident with a car accident.

On balance, the weight of the evidence is against the claim.  A chronic neck disability (to include loss of use of arms) is not shown in service, arthritis is not shown within the initial post separation year, and his current neck disability has not been attributed to service by reliable evidence.  Neck complaints are first documented roughly 20 years after service and were attributed by him to a recent automobile accident.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence"" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied.  For the following reasons, the Board finds that the evidence received since the last prior final denial does not meet the low threshold for reopening as explained below.

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a July 2000 rating decision, the RO denied service connection for low back pain because no chronic disability was shown.  The RO confirmed and continued that decision in August 2000.  In December 2002, the RO denied the claim to reopen because it determined that the recent evidentiary submissions did not show that a chronic back disorder was incurred in service.  In May 2003, the RO denied the claim to reopen because the recent evidentiary submissions were not new and material to the claim.  In March 2005, the RO denied the claim to reopen because it determined that the recent evidentiary submissions did not show that the appellant incurred a chronic disability in service or that he had continuity of symptomatology since service discharge.

The appellant was notified of these decisions and his right to appeal.  No appeal was perfected and the decisions are final.

The evidence of record at the time of the March 2005 decision included service treatment records, VA treatment records, private medical records, and statements of the appellant.

Service treatment records reflect that the appellant presented in July 1976 with complaints of back pains for 2 to 3 weeks.  The appellant reported pain in the small of the back brought on with prolonged sitting and heavy lifting.  He denied radiation and tingling sensation in any extremity.  Objectively, there was no pain on palpation.  There was full range of motion with discomfort on full bending.  Heel balancing caused some discomfort.  Reflexes were within normal limits.  Pain was noted when legs were bent to 90 degrees in front of the body.  The assessment was possible lower back sprain.  Subsequently dated treatment notes dated July and August 1976 reflect no complaints for back pain or abnormal findings.  Report of separation examination dated January 1977 reflects normal clinical evaluation of the spine.

On VA Form 21-526 received December 1999, the appellant reported that he hurt his back in 1975 while in the Navy.  Subsequently obtained evidence includes as follows:
* Mental health records dated 1993 reflect that the appellant was unemployed and that he previously worked as a house painter, brick mason, and construction worker.
* VA treatment notes dated 1996-1999 reflect no back complaints or abnormal findings for the spine.
* A mental health intake report reflects that the appellant reported that he believed he had lower back pain as a result of his military experience.
* VA treatment note dated September 2000 reflects that the appellant presented with complaint of sharp constant back problems for one month; he reported a history of chronic back pain since the military and noted that he was working on obtaining compensation benefits.  The assessment was chronic lumbar paraspinal back pain.  X-ray of the lumbosacral spine was negative.
* VA treatment note dated November 2002 reflects complaint of back pain, off-and-on, since June 2002.  The appellant reported back pain since the military.  The assessment was non-specific lower back/muscle tightness and lower back pain.
* A December 2002 VA treatment note reflects that the appellant presented for follow-up of low back pain.

In a September 2002 statement, the appellant reported that he hurt his back on his ship (in service).  In a May 2003, the appellant reported that he hurt his back in service, that he was able to deal with the pain as a young man, and that the pain has become increasingly worse over the past 27 years.  In August 2004, the appellant reported that he self-treated his back pain-pills and ointment-for the past 30 years.  In August 2004, the appellant reported that he sustained a back injury in service.

VA treatment records dated 2004 reflect that the appellant reported low back pain relieved with Naprosyn.  The impression was history of low back pain and right sacroiliac tenderness.  X-ray was ordered and his prescription for Naprosyn was refilled.  An x-ray revealed findings for minor changes of intervertebral osteochondrosis-possibly early degenerative changes of the discs at L2-3 andL3-4; and mild levoscoliosis.   An August 2004 VA treatment note shows history of low back pain for many years with x-ray findings for degenerative disc disease

Evidentiary submissions received since the March 2005 prior final decision include duplicate copies of VA treatment records (Chicago VAMC) dated November and December 2002, VA treatment records (Puget-Sound VAMC) dated May 2005 to September 2007, duplicate copy of service treatment record dated July 1976, and VA treatment records (Anchorage VAMC) dated September 2004 to January 2006.  These VA treatment records show back complaints, history of back pain since military service, and degenerative disc disease of the lumbar spine.  Of record is a document from A. J. reflecting that the Veteran had been known since 1984 and that he had back pain.

Also, the evidentiary submissions include an SSA award determination along with copies of VA treatment records dated from 2004 to 2005 and private treatment records dated February 2004 to February 2005.  These records show that the appellant was awarded SSA disability due to cervical spine disorder.

Lastly, the evidentiary submissions include statements from the appellant.  In a December 2008 statement, the appellant reported that "I started experiencing back pain a few years after I got out.  I thought it was as a result of back strain I suffered while lifting a box while in the cargo hold..."

Having carefully reviewed the evidence of record, the Board finds that new and material has not been submitted to reopen the claim for service connection for low back disability.  At the time of the last denial, there was evidence of a complaint of back pain during service, the Veteran's assertions and claims, and post service evidence of levoscoliosis, disc changes and osteochondrosis.  However, there was no accepted evidence of a nexus to service.  The recent evidentiary submissions are cumulative or redundant of previously considered evidence and do not tend to cure any prior evidentiary defect.  The recent evidentiary submissions do not tend to show a relationship between any current disorder of the low back and service, or that the appellant has had continuity of symptomatology since service discharge-in fact the appellant denied continuous back symptoms since service in his December 2008 statement.  The Veterans assertion that there is a relationship to service is cumulative of his prior claims.  Similarly, the fact that he had a post service disability had been previously established.  The lay evidence of noticing back pain since 1984 is not material.  Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

Therefore, absent new and material evidence, the application to reopen is denied.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  There is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of neck injury with loss of use of arms is denied.

The application to reopen the claim for service connection for low back disability with degenerative disc disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


